Citation Nr: 1410797	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-41 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Type II Diabetes Mellitus.

2. Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from March 1983 until retiring in November 2000.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, he testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  


FINDING OF FACT

The Veteran began experiencing the early symptoms of Type II Diabetes Mellitus during his service and so, too, of obstructive sleep apnea.


CONCLUSION OF LAW

His Type II Diabetes Mellitus and obstructive sleep apnea were incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable outcome of this appeal concerning these claims, the Board need not discuss whether there has been compliance with the duty-to-notify-and-assist obligations of the Veterans Claims Assistance Act (VCAA).

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Certain conditions, including diabetes, will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 
10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Type II Diabetes Mellitus also is presumptively associated with exposure to the dioxin in Agent Orange, such as if a Veteran served in Vietnam during the Vietnam era or elsewhere (e.g., in Korea) where this toxin was used or sprayed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e)

The Veteran is not alleging entitlement to service connection for his diabetes on this latter presumptive basis, however, instead on the notion that his blood sugar (glucose) level increased during his service signifying he had developed diabetes.  He also alleges that he was unable to do physical training (PT) because of his low back disability, which since has been determined to be service connected, so resultantly gained a lot of weight in service, further exacerbating his diabetes and additionally causing him to begin experiencing the early (prodromal) symptoms of obstructive sleep apnea - such as gasping for breath during his sleep, which his wife has confirmed occurred.  He also cites his hypertension in service, which is another service-connected disability, as a contributing factor in his diabetes.


Aside from the affidavit of his wife attesting to what occurred in service, he also has submitted buddy statements in support of his claims.

Review of his service treatment records (STRs) confirms "sugar in urine - [one] episode over 10 years ago" was reported by the evaluating physician during the Veteran's military retirement examination in August 2000.  See the Report of Medical History.

The Veteran had a VA compensation examination in May 2008.  The examiner opined that the Veteran's diabetes was not caused by his hypertension, instead, likely caused by genetics and obesity.  However, the examiner further stated that it was his opinion that the Veteran's long-term use of hydrochlorothiazide, a medication he began taking in service for his hypertension, had "contributed to [his] diabetes mellitus."  But the examiner declined to state to what degree, believing doing so would require that he resort to mere speculation.

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this latter circumstance, however, when there is aggravation, the Veteran is only entitled to compensation for the amount of disability he has on account of the aggravation, so only the amount over and above that existing prior to it.

The VA examiner therefore seemed to link, at least temporally, the diabetes partly to medication taken for treatment of the service-connected hypertension.

The Veteran also submitted a February 2008 statement from a private physician indicating the diabetes mellitus is the result of the Veteran's military service.  Another statement, dated in October 2008, from another physician concurs with the February 2008 assessment.  


As well, the Veteran submitted a July 2010 statement from the Senior Medical Department Representative that was aboard the U.S. Deyo from June 1989 through July 1992.  This representative affirmed the Veteran was under his care at that time.  He noted that, while the Veteran did not have documented diabetes in service, he nonetheless had glucosuria while under his care on the Deyo.  He further indicated that the glucosuria, in turn, eventually had led to the diabetes.  He then goes on to concede that, at the time, he brushed off the Veteran's sleep complaints in service as just stress related, but now believes that was his now-diagnosed sleep apnea.

The Veteran even since has submitted an August 2010 statement from a nurse, also noting the glucosuria in service and concluding the diabetes was at least as likely as not related to the Veteran's military service and was likely controlled by dieting and exercise at that time.

Most recently, the Veteran submitted an October 2013 statement from yet another private doctor.  The statement explained that the Veteran's back injury in service had resulted in degenerative arthritis and a left fascial hernia.  These conditions, in turn, made it "extremely difficult [for him] to exercise...which lead to increased weight gain and hyperglycemia."  This commenting doctor also pointed out there was documented glucosuria in service, "which was diagnosed as prediabetic on many occasions."  He also noted the Veteran's documented Physical Readiness Training (PRT) while on active duty because of his weight gain.  He attributed the Veteran's chronic weight gain to his back injury in service and concluded by saying: 

[i]t is my professional opinion...that the back injury, several episodes of glucosuria which were diagnosed as prediabetc and the fascial hernia [the Veteran] received while serving our country is directly linked to his lack of ability to exercise while on active duty, which leads to obesity which increases the likelihood of him being diagnosed with [diabetes and obstructive sleep apnea]. 

Given all of this supporting evidence, and certainly when resolving all reasonable doubt in the Veteran's favor, service connection is warranted for both his Type II Diabetes Mellitus and obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim of entitlement to service connection for Type II Diabetes Mellitus is granted

The claim of entitlement to service connection for obstructive sleep apnea also is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


